Title: To George Washington from George Clinton, 3 May 1782
From: Clinton, George
To: Washington, George


                        
                            Sir
                            Poughkeepsie May 3d 1782
                        
                        Capt. Sacket informs me that a certain Lownsburry who was taken Prisoner last Winter by a Party of our’s and
                            is now confined at Fishkill, was employed by him as an Emissary during the course of last Summer & Fall in
                            obtaining Intelligence of the movements of Delancey’s Corps and other Parties by which the Country was harrassed—that he
                            was useful & faithful in the Business and that he had joined the Party with whom he was taken in order to come out with Intelligence. Capt. Sacket is therefore desirous
                            that the Commissary of Prisoners may have directions to exchange Lownsburry as soon as possible. A discharge without
                            exchange would destroy his future usefulness. I know no more of this Matter than that Capt. Sacket reported to me last
                            Summer that he had employed this Man for the above Purpose and I approved of it. I have the honor to be with great Respect
                            & Esteem Sir Your most Obedt Servt
                        
                            Geo: Clinton
                        
                    